953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Erica Ann Marie BOWES, a/k/a Joan Peterson, Christina Smith,Jo, Appellant.
No. 90-3130.
United States Court of Appeals, District of Columbia Circuit.
Jan. 31, 1992.

Before BUCKLEY, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss the appeal, it is

ORDERED that the motion be granted.   It is

2
FURTHER ORDERED that the portion of the July 12, 1991 order consolidating No. 90-3130 with Nos. 90-3131, 90-3154, and 91-3003 be vacated.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.